Citation Nr: 0910534	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-38 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of left 
ankle sprain.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 
1985.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from June 2007 and October 2007 rating 
decisions issued by the RO.  In a June 2007 decision, the RO, 
in pertinent part, granted service connection and assigned an 
initial noncompensable (0 percent rating) for bilateral 
hearing loss, effective March 10, 2006.  Later the same 
month, the Veteran filed a notice of disagreement with the 
initial disability rating assigned for hearing loss.  In an 
October 2007 decision, the RO denied service connection for 
residuals of left ankle sprain.  The Veteran perfected 
appeals with regard to a compensable rating for bilateral 
hearing loss and for denial of his service-connection claim 
for residuals of left ankle sprain.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
bilateral hearing loss, the Board has characterized this 
issue in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  
 
In November 2008, the Veteran testified before the 
undersigned Veterans Law Judge during a video conference 
Board hearing at the RO; a copy of the transcript is in the 
record.


FINDINGS OF FACT

1.  Competent and persuasive medical evidence indicates that 
the veteran's residual intermittent pain and synovitis is 
related to an in-service sprain of the left ankle.

2.  Since the award of service connection, the Veteran has 
had no more that Level I hearing impairment in the right ear 
and Level III hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, the criteria 
for service connection for residuals of left ankle sprain are 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The requirements for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.85, Diagnostic Code 6100, 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id. 

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Initially, given the Board's favorable disposition of the 
veteran's claim for service connection for residuals of left 
ankle sprain, the Board finds that all notification and 
development action needed to fairly adjudicate this aspect of 
the appeal have been accomplished.  

In this appeal, in a pre-rating letters dated in July 2006 
and July 2007 collectively provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate his claims for service connection, as well as 
what information and evidence must be submitted by the 
Veteran, what information and evidence would be obtained by 
VA, and that he should send the information describing 
additional evidence or the evidence itself to the VA.  In 
these letters and a March 2006 letter, the RO also provided 
notice as to how disability ratings and effective dates are 
assigned (if service connection is granted), and the type of 
evidence that impacts these types of determinations, 
consistent with Dingess/Hartman.  

Here, the Veteran is challenging the initial rating assigned 
following the grant of service connection.  In 
Dingess/Hartman, the United States Court of Appeals for 
Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and an effective date has been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied with regard to the 
veteran's higher initial rating claim.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. 
§ 5103A (a), (b), (c).  Specifically, the RO secured and 
associated with the claims file all available evidence 
pertinent to the claims decided herein, including service 
treatment records, reports of private and VA examinations, 
private physicians' statements, and private treatment 
records.  The video conference Board testimony and statements 
submitted by the Veteran and his representative, on his 
behalf, have also been associated with the record.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (2008).  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the claim for service connection for residuals of 
left ankle sprain in light of the record and the governing 
legal authority, the Board finds that service connection is 
warranted.

Service treatment records reveal that on enlistment 
examination in June 1982, clinical findings for the feet and 
lower extremities were normal.  In June 1984, the Veteran 
sustained an inversion-type sprain while playing basketball.  
X-rays were negative for fracture but showed an increase in 
soft tissue.  His foot was casted and following removal of 
the cast the Veteran received extensive physical therapy 
(PT).  A July 1984 PT progress note gives an assessment of 
status-post ankle sprain with decreased range of motion.  
When seen on August 14, 1984 for a follow-up, he still 
complained of pain with running and jumping.  He was still 
doing PT.  On observation hyperpigmentation was noted at the 
exterior malleolus without swelling.  Sensation and 
circulation were normal.  He had full range of motion.  In 
April 1985, the Veteran declined to undergo a medical 
examination for separation.

In an August 2007 private treatment record, J. K. T., M.D. 
saw the Veteran with a several year history of left ankle 
pain.  The Veteran reported that his problems began with an 
injury while he was in the military, which was treated with 
casting.  He stated that he had had on and off pain 
throughout the ankle that is a nagging-type ache and not 
localized to any specific areas of the ankle.  Pain was worse 
with activity.  X-rays showed no significant bony or 
articular abnormalities.  Following an examination, the 
diagnosis was post-traumatic synovitis of the left ankle.  
Dr. J. K. T. recommended an intraarticular corticosteroid 
injection, which was done.

An August 23, 2007 private treatment record, A. D. W., M.D. 
indicated that the Veteran reported a left ankle injury while 
in the military in 1983 that still hurt with pain increasing 
over the last four weeks.  Examination of the left ankle 
revealed no edema, full range of motion without limitation, 
and tender lateral aspect without deformity.  The assessment 
was chronic left ankle pain.

In a March 2008 statement, Dr. A. D. W. indicated that he had 
seen the Veteran on August 23, 2007 for left ankle pain that 
had been going on for several years.  He reiterated that the 
Veteran stated that his problems began when he sustained an 
ankle sprain while in the military which was treated with 
casting and his description of the pain as a nagging-type 
ache.  Following physical examination, his diagnosis at that 
time was post-traumatic synovitis of the left ankle due to 
the injury the Veteran had sustained while in the military.  
Dr. A. D. W. added that this is not an uncommon consequence 
of sprain-type injuries.  He was treated with an 
intraarticular corticosteroid injection which was very 
helpful in alleviating his symptoms as reported on a follow-
up visit on March 20, 2008.  This physician opined that, 
within a reasonable degree of medical certainty, and based on 
his training and experience as a clinically practicing, board 
certified orthopedic surgeon with subspecialty fellowship 
training in foot and ankle injury, he believed the veteran's 
current symptomatology is due to the injury he sustained 
while in the military.

In a June 2008 VA joints examination report, the examiner 
noted that a review of the claims file included a notation 
dated June 21, 1984, indicating that the Veteran was treated 
for a left ankle sprain with crutches and follow-up PT.  He 
was diagnosed with torn ligaments in the left ankle.  During 
examination, the Veteran reiterated his history of injuring 
his left ankle in 1984 while playing basketball.  He went to 
see the medics, who did x-rays which were negative for 
fracture.  The Veteran recalled being casted for six to eight 
weeks to treat the ligament damage.  After the cast was 
removed, he was sent to PT for another six weeks.  He 
recalled being on light duty for a period after that and then 
returned to full duty.  The Veteran reported residual nagging 
pain in the left ankle that never resolved.  He now complains 
of an achy-type pain that occurs about once a week.  
Prolonged running, walking or standing for too long are 
aggravating factors which he considers flares.  On these 
occasions, he will elevate his foot and use ice and take 
Motrin or Aleve.  He denied ever respraining the ankle since 
service.  X-rays revealed prominent soft tissue laterally, 
but no fracture or dislocation.  Following physical 
examination, the diagnoses were left ankle sprain-
intermittent, residual pain with no radiographic or clinical 
evidence to support another diagnosis, and left ankle 
synovitis-resolved, treated with cortisone injection.  This 
VA examiner agreed with Dr. A. D. W.'s assessment that the 
veteran's residual intermittent pain and synovitis is 
probably at least as likely as not secondary to his sprained 
ankle in service.

During his testimony and in various statements, the Veteran 
reiterated the history he gave to the VA examiner and that 
his left ankle injury has never healed.

Resolving all doubt in the veteran's favor, given that the 
most probative medical evidence on the question of whether 
the Veteran has current residuals of left ankle sprain 
sustained in service-an August 2008 private physician's 
opinion and the June 2008 VA joints examiner's opinion-are 
both favorable to his claim, the Board concludes that service 
connection for residuals of left ankle sprain is warranted.  
In this regard, the Board notes that both examined the 
Veteran, one of them reviewed the claims file, and that 
during the pendency of his claim the Veteran was diagnosed, 
and treated for, synovitis of the left ankle.  See McClain v. 
Nicholson, 21 Vet. App. 319, 323 (2007), in which the Court 
held that, when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim.  

II. Higher Initial Rating

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluations.  Ratings for hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Hearing tests will be conducted 
without hearing aids, and the results of above-described 
testing are charted on Table VI and Table VII.  See 38 C.F.R. 
§ 4.85.

Exceptional patterns of hearing impairment are evaluated, as 
follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.

38 C.F.R. § 4.86.

In this case, the record does not reveal pure tone thresholds 
meeting the definition of an exceptional pattern of hearing 
impairment for either ear under 38 C.F.R. § 4.86.  

On his June 1982 enlistment examination report, clinical 
findings for the ears and hearing were normal.  Speech 
discrimination testing was not performed.  Audiometric 
findings at that time were reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

As noted above, in April 1985, the Veteran declined to 
undergo a medical examination for separation.

An October 2006 VA audiological evaluation revealed hearing 
essentially in the normal range through 2000 Hertz, with a 
drop to mild loss in the right ear and moderately severe 
sensorineural hearing loss in the left ear, but the veteran's 
word discrimination was good in the right ear but  moderately 
impaired in the left ear.  On audiometric testing, pure tone 
thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
20
20
35
28
LEFT
15
25
50
65
41

Speech audiometry revealed speech recognition ability of 96 
in the right ear and 82 in the left ear.

A private audiological evaluation performed in June 2007, 
included audiometric findings of pure tone threshold levels 
in graphic instead of numeric form.  The Board is precluded 
from applying these graphic results to the criteria of 
38 C.F.R. § 4.85 in order to determine the severity of the 
veteran's bilateral hearing loss.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995) (holding that neither the Board nor the RO 
may interpret graphical representations of audiometric data).  
Nevertheless, a visual analysis of the report clearly 
indicates that the pure tone thresholds for both ears do not 
meet the requirements for a compensable rating under 
38 C.F.R. § 4.85.

During his testimony and in various statements, the Veteran 
stated that his VA and private hearing test results were 
pretty close, that is, "the same as far as the hearing graph 
goes and stuff."

Applying the criteria for evaluating hearing loss to the 
findings of the October 2006 VA audiometric evaluation 
results in designation of no more than Level I impairment in 
the right ear and Level III impairment in the left ear based 
on application of the reported findings to Tables VI and VII.  
These findings warrant only a 0 percent (noncompensable) 
rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological evaluations of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In other words, the 
Board is bound by law to apply VA's rating schedule based on 
the veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

For all the foregoing reasons, the Board finds that the 
record presents no basis for assignment of a compensable for 
bilateral hearing loss, since the award of service connection 
under the holdings in Fenderson and Hart, cited to above.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
given the method of deriving ratings for hearing loss, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Also considered by the Board is whether the veteran's 
bilateral hearing loss warrants referral for extraschedular 
consideration.  The above determination is based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities.  There is no showing that the veteran's 
hearing loss reflects so exceptional or unusual a disability 
picture as to warrant the assignment of even an initial 
compensable evaluation so as to warrant referral for an 
extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  There 
is no indication that the veteran's disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) for any period since 
the grant of service connection.  Moreover, this condition is 
not shown to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand the claims 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for residuals of left ankle sprain is 
granted.

An initial compensable rating for bilateral hearing loss is 
denied.




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


